DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "53" have both been used to designate openings in the filter frame (last paragraph on Page 13 of Applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.



	Claim 1 recites “in particular of toxic medicine” lines 2 - 3. The term “particularly” does not positively recite the limitations of the claim. The metes and bounds cannot be determined as it is unclear whether the aforementioned limitations are required or merely exemplary.
	
	Claims 2, 4, 5, and 7 all recite the term “pot-like”. This does not does not positively recite the structure of the intermediate part/indentation. Therefore, the metes and bounds of the claim cannot be determined, rendering the claim indefinite.

Claims 4, 5, and 7 recites the limitation "the pot-like indentation".  There is insufficient antecedent basis for this limitation in the claims.

Claim 2 recites the limitation "the radial bottom surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites “the pins” in the last line.  There is insufficient antecedent basis for this limitation in the claims.

4 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 6 recites “the lid may be connected” in line 2. The term “may” does not positively recite the limitations of the claim. The metes and bounds cannot be determined as it is unclear whether the aforementioned limitations are required or merely exemplary.

	Claim 6 recites “the lid may be connected or welded by laser welding to each other via locking elements”. However, the specification recites welding and mechanical connections (i.e. locking elements) in the alternative (e.g. Paragraphs 11 or 25 of Applicant’s specification). As such, it is unclear how the lid would be welded via said locking elements as claimed.

	Claims 8 and 18 recites having an “accordion-like” shape in the last line. This does not positively recite the structure of the needle protector. Therefore, the metes and bounds of the claim cannot be determined, rendering the claim indefinite.

Claim 8 recites the limitation "the bottom surface" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 10 recites “a centrical surface which may be punctured” in lines 2 - 3. The term “may” does not positively recite the limitations of the claim. The metes and bounds cannot be 

Claim 10 recites the limitation "the elevation" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the needles" and “the centrical surface” in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the air duct" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the valve seal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the tube wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

		The above noted informalities should not be taken as an exhaustive list of all such instances. Therefore, it is requested that Applicant review the claims in their entirety for compliance with 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichelkraut et al. (US 2017/0367931 A1), hereinafter Eichelkraut.

	Regarding claim 1, Eichelkraut discloses a transfer device for fluid transmission (Figs. 2 and 3; Abstract) from a storage bottle to a receiving unit (Fig. 6, elements 2 and 3; Paragraph 58), comprising at least one housing (elements 5 and 30) with a housing insert (best seen in Figs. 13a and 13b), comprising at least one transfer needle (elements 15, 42, and 43), and a needle protector (element 30, portion of the housing, would serve to protect the needle), characterized in that the housing having a tubular design and comprising, at one end, an open cylinder section with at least one locking unit for a storage bottle (Figs. 2, 3 and 6, element 16), and at the other end an opening for the housing insert (generally around element 7).



    PNG
    media_image1.png
    878
    1002
    media_image1.png
    Greyscale
 


	Regarding claim 3, Eichelkraut discloses the invention as claimed. Eichelkraut further discloses a through bore extending through the pins (element 39; Paragraphs 61 and 63).

	Regarding claim 4, Eichelkraut discloses the invention as claimed. Eichelkraut further discloses a second pin protruding from the bottom surface provided within a pot-shaped indentation for centering (annotated Fig. 3 above shows the lower second pin protruding through, and being centered by the pot-shaped intermediate part).

	Regarding claim 5, Eichelkraut discloses the invention as claimed. Eichelkraut further discloses the pot-shaped intermediate part being closable with a lid to which a third pin with a Luer-lock thread is integrally moulded (Figs. 2 and 3 show element 16 closing an upper/rear portion of the intermediate part 17; Paragraph 44 also indicates use with a complementary Luer connector).

	Regarding claim 6, Eichelkraut discloses the invention as claimed. Eichelkraut further discloses using locking elements to connect the lid to the intermediate part (Fig. 3, element 17; Paragraph 45).
	Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing 
	In the instant case, while Eichelkraut does not explicitly teach the use of laser welding in regards to said locking elements, Eichelkraut discloses the same structure of said locking elements (e.g. in an analogous mechanical manner as described in Paragraphs 11 and 25, and as appears to be shown by element 36 in Fig. 6 of Applicant’s specification).

	Regarding claim 12, Eichelkraut discloses the invention as claimed. Eichelkraut further discloses the needle protector being configured to receive two transfer needles, one transfer needle being provided for sucking liquid out of the storage bottle, and a second transfer needle been provided for air supply (Figs. 8a, 8b, or 13a, and 13b, elements 39 and 42; Paragraphs 24, 61, 62, and 64).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut as applied to claim 1, and further in view of Fangrow (US 2019/0000717 A1).

	Regarding claim 7, Eichelkraut substantially discloses the invention as claimed. Eichelkraut further discloses a filter disc and a filter frame with openings (Fig. 13a; element 50; Paragraph 67 describes a filter carrier 51 having an air filter 52 and openings through which air passes through, e.g. ducts).
	Eichelkraut does not explicitly disclose a valve disc, a valve seal, or said filter being hydrophobic and/or in activated-carbon filter.
	In the same field of endeavor, Fangrow teaches a vented vial adapter (Figs. 3G and 3C, Abstract). Fangrow further teaches having a vent comprising a valve disc, a valve seal, (elements 161, 163 and 135; Paragraph 120), a filter frame with openings (Paragraphs 124 - 125 describes filter ports 144 and filter frame 130).

Fangrow further teaches the use of a hydrophobic filter membrane (Paragraph 95).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter Eichelkraut to explicitly be hydrophobic as taught by Fangrow. Doing so would be advantageous in allowing air to pass through but preventing fluid from escaping the vial (recognized in paragraph 95 of Fangrow).

Regarding claim 13, Eichelkraut substantially discloses the invention as claimed. Eichelkraut does not explicitly teach the air duct being sealed by a valve seal which opens when air enters and remains in a closed position in the case of any overpressure in the storage bottle.
	In the same field of endeavor, Fangrow teaches a vented vial adapter (Figs. 3G and 3C, Abstract). Fangrow further teaches having a vent and valve seal which opens when air enters and remains in a closed position in case of any overpressure in the storage bottle (elements 161, 163 and 135; Paragraph 120; Paragraph 110 indicates the regulator would inhibit or prevent release of harmful materials from the vial, e.g. would be closed to prevent contents of the vial from being expelled through the vent; Paragraph 95 also describes a check valve which would only flow in one direction and thus inherently allow air to enter in one direction into the storage bottle but would prevent excess pressure from exiting the storage bottle).


	Regarding claim 14, Eichelkraut substantially discloses the invention as claimed. Eichelkraut does not explicitly teach the valve seal being equipped with a one-sided edge swelling, or a filter frame or a filter disk is equipped with an edge sided bulge.
	In the same field of endeavor, Fangrow teaches a vented vial adapter (Figs. 3G and 3C, Abstract). Fangrow further teaches having a valve seal the equipped with a one-sided edge swelling (best seen in Fig. 3C; diaphragm valve 163 includes edge lip 163b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Eichelkraut to comprise the valve as described by Fangrow, including the edge swelling. Doing so would allow for analogous ventilation of vials and would also assist in regulating pressure within said vials (Paragraph 2).

	
Claims 8 - 11 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut as applied to claim 1, in view of Lopez et al. (US 2020/0113785 A1), hereinafter Lopez.

	Regarding claim 8, Eichelkraut substantially discloses the invention as claimed. Eichelkraut does not explicitly disclose the needle protector consisting of an elastic material which comprises at one end a bore which is provided for receiving a second pattern of the bottom surface and has an accordion shape.
	In the same field of endeavor, Lopez discloses a medical transfer device (Fig. 3B; Abstract) comprising a needle protector consisting of an elastic material (Figs. 108 - 111, elements 9108 and 9122; Paragraphs 428 and 433 describe these structures as resilient; the figures also show the needle protector having an accordion shape; Paragraph 438).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the elastic needle protector of Lopez. Doing so would allow for selective covering and protection of the needle, and would also allow for use with transfer sensors such as a light detector (recognized in Paragraphs 431, 433, and 434 of Lopez).

	Regarding claim 9, Eichelkraut substantially discloses the invention as claimed. 
	In the same field of endeavor, Lopez Eichelkraut does not explicitly disclose the needle protector comprising a disc and a cylindrical elevation on the side facing outwards discloses a medical transfer device (Fig. 3B; Abstract) comprising a needle protector consisting of an elastic material (Figs. 108 - 111, elements 9108 and 9122; Paragraphs 428 and 433 describe these structures as resilient; the figures also show the needle protector having an accordion shape; Paragraph 438), the needle protector comprising a disc and a cylindrical elevation on the side 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the needle protector of Lopez, including the disc and cylindrical elevation. Doing so would allow for selective covering and protection of the needle, and would also allow for use with transfer sensors such as a light detector (recognized in Paragraphs 431, 433, and 434 of Lopez).
	

    PNG
    media_image2.png
    772
    444
    media_image2.png
    Greyscale


	Lopez discloses a medical transfer device (Fig. 3B; Abstract) comprising a needle protector having an elevation of the needle protector comprising a centrical surface which is punctured by at least one needle (Figs. 108 and 109; element 9108 and 9122; Fig. 109 shows in particular the top surface 9124 being punctured).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the needle protector of Lopez, including the centrical surface. Doing so would allow for selective covering and protection of the needle, and would also allow for use with transfer sensors such as a light detector (recognized in Paragraphs 431, 433, and 434 of Lopez).

	Regarding claim 11, Eichelkraut substantially discloses the invention as claimed. Eichelkraut does not explicitly disclose the needle protector being compressed in the axial direction and thereby the needle coming out of the centrical surface.
	Lopez discloses a medical transfer device (Fig. 3B; Abstract) comprising a needle protector a centrical surface which is punctured by at least one needle when the needle protector is compressed in the axial direction (Figs. 108 and 109; element 9108 and 9122; Fig. 109 shows in particular the top surface 9124 being punctured; also see Paragraph 433).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the needle 

	Regarding claim 17, Eichelkraut substantially discloses the invention as claimed. Eichelkraut does not explicitly disclose the needle protector formed of an elastic material, wherein the needle protector is at one end placed on the housing insert and at the other end 
	In the same field of endeavor, Lopez discloses a medical transfer device (Fig. 3B; Abstract) comprising a needle protector formed of an elastic material (Figs. 108 - 111, elements 9108 and 9122; Paragraphs 428 and 433 describe these structures as resilient; the figures also show the needle protector having an accordion shape; Paragraph 438), wherein the needle protector is at one end placed on a housing insert into the other end comprises an annular rubber seal which is provided for abutment against a rubber seal of the storage bottle (Fig. 110 shows how the needle protector reaches to the opening of the housing, and thus would inherently about an object against which the device as a whole was placed against; also see annotated Fig. 2 of Eichelkraut below for an illustration of how the needle protector would also be placed on the housing insert).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the elastic needle protector of Lopez in the manner as described. Doing so would allow for selective covering and protection of the needle, and would also allow for use with transfer sensors such as a light detector (recognized in Paragraphs 431, 433, and 434 of Lopez).

    PNG
    media_image3.png
    957
    733
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the elastic needle protector of Lopez including the accordion shaped portion. Doing so would allow for selective covering and protection of the needle, and would also allow for use with transfer sensors such as a light detector. Further, the use of accordion sections would allow the valve member to be biased in a closed position, protecting the needle when not in use (recognized in Paragraphs 431, 433, and 434 of Lopez). 

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut as applied to claim 1, and further in view of Kraus et al. (US 2007/0079894 A1).

	Regarding claim 15, Eichelkraut substantially discloses the invention as claimed. As Eichelkraut does not explicitly disclose the cylindrical section comprising by two diametrically opposed recesses each, a tube or section formed between the recesses.
	In the same field of endeavor, Kraus teaches a safety liquid transfer device (Figs. 1G and 1J; Abstract) having a cylinder section comprising, by two diametrically opposed recesses (Figs. 8, 9B, and 9C show cylindrical body 522  having 2 diametrically opposed recesses 529 for receiving arms 526;  Paragraph 231).

	Doing so would allow for analogous engagement of the inner housing insert.

	Regarding claim 16, Eichelkraut substantially discloses the invention as claimed. As Eichelkraut does not explicitly disclose the tube wall section being equipped at one end with a locking hook and comprises that the other end a pressing surface protruding from the tube or section.
	Kraus teaches a safety liquid transfer device (Figs. 1G and 1J; Abstract) having a cylinder section comprising, by two diametrically opposed recesses (Figs. 8, 9B, and 9C show cylindrical body 522 having 2 diametrically opposed recesses 529 for receiving arms 526; Paragraph 231) and further comprising arms with a pressing surface and locking hook (best seen in Figs. 9A and 9C; element 526 and 527; Paragraphs 183 and 231).
	Eichelkraut substantially discloses the claimed invention except that Eichelkraut discloses a latched locking device for the housing insert (Paragraph 58) instead of having a locking hook and pressing surface. Kraus shows that having diametrically opposed recesses with course by receiving teeth in arms (i.e. locking hooks and pressing surfaces) is an equivalent 
	Doing so would allow for analogous engagement of the inner housing insert.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                          

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781